Order and judgment (one paper), Supreme Court, New York County (Debra A. James, J.), entered September 9, 2011, after a nonjury trial, inter alia, awarding plaintiff damages as against defendant Wall Street Mortgage Bankers, Ltd. (Power Express), unanimously affirmed, with costs.
The evidence at trial established that defendant Trejo was aided and abetted by Power Express in misappropriating trade secrets and breaching his fiduciary duty to his former employer by physically taking the lists that were plaintiffs property, refusing to return them in response to plaintiffs demands, and using plaintiff’s proprietary information on behalf of Power Express (see Leo Silfen, Inc. v Cream, 29 NY2d 387, 392-393 [1972]; Kaufman v Cohen, 307 AD2d 113, 125 [1st Dept 2003]).
Plaintiff was entitled to damages for the profits it lost as a result of defendant’s conduct (Hertz Corp. v Avis, Inc., 106 AD2d 246, 251 [1st Dept 1985]).
We have considered defendant’s remaining arguments and find them unavailing. Concur — Friedman, J.P., Acosta, AbdusSalaam, Manzanet-Daniels and Román, JJ.